Opinion by
Mr. Justice Brown,
The auditor found that the claim of these appellants was upon a mere verbal agreement to furnish materials to the Smith Construction Company when needed in the ordinary course of business, and the open account between them and the company was terminable at any time at the pleasure of either party. There was, therefore, no contract in existence between the Smith Construction Company and the appellants when the receiver was appointed, January 27, 1905. After his appointment they furnished him materials, the last item having been supplied October 30, 1905. On December 29, 1905, they gave notice to the city of York of their claim. This was more than six months after the last item had been furnished to the Smith Construction Company, and, of course, was too late to give the appellants any protection under the act of 1901 for what they had furnished it. As to what they furnished the receiver the court below properly held the act of 1901 did not apply. The receiver, in the order appointing him, was given no authority to procure material for the sewer on the credit of the same, but was directed to make from his receipts all necessary payments. Those who dealt with him did so on a cash basis, or, if credit was extended, it was to him, and not on the improvement he was making.
Appeal dismissed at appellant’s costs.